SUMMARY ORDER
Plaintiff-Appellant Everette Hallford brought this action against Fox Entertainment Group, Inc., and others in the United States District Court for the Southern District of New York. Hallford alleges that Defendants’ television show infringed the copyright in his screenplay. The district court dismissed Hallford’s complaint by memorandum order and opinion dated February 13, 2013. Hallford now appeals.
We AFFIRM for substantially the same reasons stated by the district court in its opinion.